Exhibit 10.35

 

 

Contract CNH-RO1-LO 1-A2/2015

SECOND AMENDMENT AGREEMENT TO

THE CONTRACT FOR THE EXPLORATION

AND EXTRACTION OF HYDROCARBONS

UNDER THE FORM OF SHARED

PRODUCTION

 

BETWEEN

THE NATIONAL

HYDROCARBONS COMMISSION

AND

HOKCHI ENERGY, S.A. DE C.V.,

SIERRA BLANCA P&D, S. DE R.L. DE C.V.,

TALOS ENERGY OFFSHORE MEXICO 2, S.
DE R.L. DE C.V.

 

AND

PREMIER OIL EXPLORATION AND

PRODUCTION MEXICO, S.A DE C.V.

DECEMBER 20, 2018

CONTRACTUAL AREA 2

 

 

 

 

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

This Second Amendment Agreement to the Contract for the Exploration and
Extraction of Hydrocarbons in the Form of Shared Production, CNH-R01-L01-A2/2015
(hereinafter the "Amendment Agreement"), is entered into on December 20, 2018,
at 5:30 PM, between, on the one hand, the National Hydrocarbons Commission
(hereinafter "CNH"), represented by Commissioner Alma América Porres Luna,
standing in the absence of the Commissioner-President under the terms of Article
48 of the Rules of Procedure of the Commission National Hydrocarbons, Martín
Álvarez Magaña, Director of the Procurement Unit for Exploration and Extraction
Activities, and Fausto Álvarez Hernández, Director of the Technical Management
Unit of Concessions and Contracts, with the validation of Ramón Antonio Massieu
Arrojo, Director of the Legal Unit; and on the other hand, Hokchi Energy, S. A.
de C.V. (hereinafter, "Hokchi Energy"), represented jointly by Fernando José
Villarreal and by Vinicio Suro Pérez, in their capacities as legal
representatives, Sierra Blanca P&D, S. de R. L. de C. V. (hereinafter, "Sierra
Blanca P & D") represented by Alejandro Vázquez Morales in his capacity as legal
representative, Talos Energy Offshore México 2, S. de R.L. de C.V. (hereinafter,
"Talos Energy Offshore Mexico 2") represented by Patricio Alejandro Trad Cepeda,
in his capacity as legal representative, and Premier Oil Exploration and
Production México, S. A. de C. V. (hereinafter, "Premier Oil Exploration and
Production Mexico") represented by John Gerard Tominey, in his capacity as legal
representative, in accordance with the following Recitals, Statements, and
Clauses:

R E C I T A L S

1.On July 22, 2015, the Official Gazette of the Federation published the
Decision of International Competitive Bidding CNH-R01-L01/2014, where it was
stated that Oil & Gas, S. de R.L. de C.V., in consortium with Talos Energy, LLC,
and Premier Oil, PLC, was the winning bidder of the Contractual Area.

2.Whereas, under the terms of section III of the Bidding Rules, under item 22.3,
Sierra Oil & Gas, S. de R.L. de C.V., in consortium with Talos Energy, LLC and
Premier Oil, PLC, opted to establish specific-purpose companies called Sierra
O&G Exploración and Producción, S. de R.L. de C.V. (hereinafter "Sierra O&G"),
Talos Energy Offshore Mexico 2, and Premier Oil Exploration and Production
Mexico.

3.On September 4, 2015, the CNH, Sierra O&G, Talos Energy Offshore Mexico 2, and
Premier Oil Exploration and Production Mexico signed contract
CNH-R01-L01-A2/2015 for the Exploration and Extraction of Hydrocarbons under the
Form of Shared Production (hereinafter, the "Contract"), in which the
aforementioned participating companies designated Talos Energy Offshore Mexico 2
as Operator.

4.On August 8, 2018, the first Amendment Agreement to the Contract was signed,
with the purpose of assigning the full participating interest of Sierra O&G to
Sierra Blanca P&D.

5.On October 9, 2018, Talos Energy Offshore Mexico 2 requested the Assignment of
the Control of Operations to Hokchi Energy, with Sierra Blanca P&D and Premier
Oil Exploration and Production Mexico in agreement.

6.On October 30, 2018, the Governing Body of the CNH, by means of Resolution
CNH.E.58.007/18, authorized the assignment of a 25% (twenty-five percent)
Participating Interest in Talos Energy Offshore Mexico 2 and the assignment of a
22.5% (twenty-two point five percent) Participating Interest in Sierra Blanca
P&D, both to Hokchi Energy, which are both stated for the record in this
Amendment Agreement.

7.On November 22, 2018, the Governing Body of the CNH, through Resolution
CNH.E.66.011/18 authorized the Assignment of Control of Operations of Talos
Energy Offshore Mexico 2 to Hokchi Energy and instructed that the Second
Amendment Agreement will be entered into to record the aforementioned
Assignment.

8.On December 6, 2018, Hokchi Energy, Talos Energy Offshore Mexico 2, Sierra
Blanca P&D, and Premier Oil Exploration and Production Mexico entered into an
agreement to assign the participating interest and total control of operations,
stating the following for the record: (i) the assignment of a 25% (twenty-five
percent) Participating Interest in Talos Energy Offshore Mexico 2 and the
assignment of a 22.5% (twenty-two point five percent) Participating Interest in
Sierra Blanca P&D, both to Hokchi Energy; and (ii) the Assignment of the Control
of Operations of Talos Energy Offshore México 2 to Hokchi Energy.

 

 

1

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

S T A T E M E N T S

The National Hydrocarbons Commission states through its representatives that:

I.It is a Coordinated Regulatory Body on Energy Matters of the Centralized
Federal Public Administration of the State, with its own legal personality and
technical and management autonomy, in accordance with Articles 28, eighth
paragraph, of the Political Constitution of the United Mexican States
(hereinafter the "Constitution"), 2, Section I, and 3 of the Coordinated
Regulatory Bodies on Energy Matters Act;

II.Pursuant to Articles 27, seventh paragraph, of the Constitution; 15 and 23 of
the Hydrocarbons Act and 38, Section II, of the Coordinated Regulatory Bodies on
Energy Matters Act, it has the legal capacity to on behalf of the State, enter
into contracts with individuals or State-Owned Production Companies, through
which the Nation carries out the strategic activities of Exploration and
Extraction of Petroleum and other solid, liquid, or gaseous hydrocarbons within
Mexican territory;

III.Its representatives are empowered to enter into this Amendment Agreement in
accordance with Article 23, Section III of the Coordinated Regulatory Bodies on
Energy Matters Act; 10, Sections II, III BIS, IV, and VII, 14, Sections XVI and
XXV, 20 and 48 of the Rules of Procedure of the National Hydrocarbons
Commission.

Hokchi Energy states through its representatives that:

I.It is an incorporated commercial company and legal personality in accordance
with the laws of Mexico, whose sole corporate purpose is the Exploration and
Extraction of Hydrocarbons and has the legal capacity to enter into and fulfill
this Amendment Agreement;

II.It has its tax residence in Mexico, has a Federal Taxpayer Registration ID
(Registro Federal de Contribuyentes) and is not taxed in the optional tax regime
for groups of companies referred to in Chapter VI of the Second Part of the
Income Tax Act;

III.It is familiar with the laws of Mexico as well as its regulations and any
other applicable provisions;

IV.It has the organization, experience, and technical, financial, and
performance capabilities to fulfill its obligations under this Amendment
Agreement;

V.It has carried out corporate transactions, obtained corporate or other
authorizations, and complied with the applicable legal requirements to enter
into and fulfill this Amendment Agreement, and neither it nor any third party
associated with it is found under any of the assumptions of Article 26 of the
Hydrocarbons Act; and

VI.The legal capacity of Fernando José Villarreal and Vinicio Suro Pérez, as
representatives to enter into this Amendment Agreement, is authorized by the
power of attorney in notarial instrument No. 78,063, recorded in notarial book
1,903, executed before Notary Public No. 1 of Mexico City, Mr. Roberto Núñez
Bandera, dated October 19, 2016.

 

 

2

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

Sierra Blanca P&D states through its representative that:

I.It is an incorporated commercial company with legal personality in accordance
with the laws of Mexico, whose sole corporate purpose is the Exploration and
Extraction of Hydrocarbons, and that has the legal capacity to enter into and
fulfill this Amendment Agreement;

II.It has its tax residence in Mexico, has a Federal Taxpayer Registration and
is not taxed in the optional tax regime for groups of companies referred to in
Chapter VI of the Second Part of the Income Tax Act;

III.It is familiar with the laws of Mexico, as well as its regulations, and any
other applicable provisions;

IV.It has the organization, experience, and technical, financial, and
performance capabilities to fulfill its obligations under this Amendment
Agreement;

V.It has carried out corporate transactions, obtained corporate or other
authorizations, and complied with the applicable legal requirements to enter
into and fulfill this Amendment Agreement, and neither it nor any third party
associated with it is found under any of the assumptions of Article 26 of the
Hydrocarbons Act;

VI.The legal capacity of Alejandro Vázquez Morales to enter into this Amendment
Agreement is authorized by the registered power of attorney in notarial
instrument No. 82,418 (eighty-two thousand four-hundred eighteen), executed
before Notary Public No. 94 of Mexico City, Mr. Erik Namur Campesino, dated
August 2, 2018.

 

 

Talos Energy Offshore México 2 states through its representative that:

I.It is a commercial company incorporated and with a legal personality in
accordance with the laws of Mexico, and in compliance with the stipulations in
Section III, item 22.3 of the Terms of Reference for Awarding Shared Production
Contracts for the Exploration and Extraction of Hydrocarbons in Shallow Waters,
First Call for Tenders, Competitive Bidding CNH-R01-L01/2014, whose sole
corporate purpose is the Exploration and Extraction of Hydrocarbons, and that
has legal capacity to enter into and comply with this Amendment Agreement;

II.It has its tax residence in Mexico, has a Federal Taxpayer Registration and
is not taxed in the optional tax regime for groups of companies referred to in
Chapter VI of the Second Part of the Income Tax Act;

III.It is familiar with the laws of Mexico, as well as its regulations and any
other applicable provisions;

IV.It has the organization, experience, and technical, financial, and
performance capabilities to fulfill its obligations under this Amendment
Agreement;

V.It has carried out corporate transactions, obtained corporate or other
authorizations, and complied with the applicable legal requirements to enter
into and fulfill this Amendment Agreement, and neither it nor any third party
associated with it is found under any of the assumptions of Article 26 of the
Hydrocarbons Act, and

VI.The legal capacity of Patricio Alejandro Trad Cepeda as legal representative
to enter into this Amendment Agreement is authorized by the registered power of
attorney in notarial instrument No. 84,138 (eighty-four thousand one-hundred
thirty-eight), executed before Notary Public No. 1 of Mexico City, Mr. Roberto
Núñez y Bandera, dated August 6, 2018.

 

 

3

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

Premier Oil Exploration and Production Mexico states through its representative
that:

I.It is a commercial company incorporated and with a legal personality in
accordance with the laws of Mexico, and in compliance with the stipulations in
Section III, item 22.3 of the Terms of Reference for Awarding Shared Production
Contracts for the Exploration and Extraction of Hydrocarbons in Shallow Waters,
First Call for Tenders, Competitive Bidding CNH-R01-L01/2014, whose sole
corporate purpose is the Exploration and Extraction of Hydrocarbons, and that
has legal capacity to enter into and comply with this Amendment Agreement;

II.It has its tax residence in Mexico, has a Federal Taxpayer Registration and
is not taxed in the optional tax regime for groups of companies referred to in
Chapter VI of the Second Part of the Income Tax Act;

III.It is familiar with the laws of Mexico, as well as its regulations, and any
other applicable provisions;

IV.It has the organization, experience, and technical, financial, and
performance capabilities to fulfill its obligations under this Amendment
Agreement;

V.It has carried out corporate transactions, obtained corporate or other
authorizations, and complied with the applicable legal requirements to enter
into and fulfill this Amendment Agreement, and neither it nor any third party
associated with it is found under any of the assumptions of Article 26 of the
Hydrocarbons Act, and

VI.The legal capacity of John Gerard Tominey as legal representative to enter
into this Amendment Agreement is authorized by the registered power of attorney
in notarial instrument No. 68,015 (sixty-eight thousand fifteen), executed
before Notary Public No. 223 of Mexico City, Ms. Rosamaría López Lugo acting as
alternate in the notarial record book of Notary Public No. 173 of Mexico City,
Mr. Francisco Xavier Arredondo Galván, dated July 16, 2018.

Pursuant to the foregoing, in accordance with Clause 27 of the Contract, the
CNH, Hokchi Energy, Premier Oil Exploration and Production Mexico, Sierra Blanca
P&D, and Talos Energy Offshore México 2 (collectively, the "Parties") agree to
the following:

 

 

 

4

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

CLAUSES

CLAUSE 1
DEFINITIONS

Any term with capital letters not defined in this Amendment Agreement shall have
the meaning attributed to it in the Contract.

CLAUSE 2

PURPOSE OF THE AMENDMENT AGREEMENT

The Parties agree, in order to record the assignments of Participating Interests
and the Assignment of the Control of Operations of Talos Energy Offshore Mexico
2 to Hokchi Energy, to amend Statements and Clauses 1, 2, and 30 of the
Contract, to be as follows:

“S T A T E M E N T S

The National Hydrocarbons Commission states that:

(...)

Hokchi Energy states that:

It is a commercial company incorporated and with a legal personality in
accordance with the laws of Mexico, whose sole corporate purpose is the
Exploration and Extraction of Hydrocarbons, and that has the legal capacity to
enter into and comply with this Contract;

II.It has its tax residence in Mexico, has a Federal Taxpayer Registration and
is not taxed in the optional tax regime for groups of companies referred to in
Chapter VI of the Second Part of the Income Tax Act;

III.It is familiar with the laws of Mexico, as well as its regulations, and any
other applicable provisions;

IV.It has the organization, experience, and technical, financial, and
performance capabilities to fulfill its obligations under this Contract;

V.It has carried out corporate transactions, obtained corporate or other
authorizations, and complied with the applicable legal requirements to enter
into and fulfill this Amendment Agreement, and neither it nor any third party
associated with it is found under any of the assumptions of Article 26 of the
Hydrocarbons Act;

VI. The legal capacity of Fernando José Villarreal and Vinicio Suro Pérez as
representatives to enter into this Contract is authorized by the registered
power of attorney in notarial instrument No. 78,063 (seventy-eight thousand
sixty-three), executed before Notary Public No. 1 of Mexico City, Mr. Roberto
Núñez Bandera, dated October 19, 2016.

 

 

5

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

Sierra Blanca P&D states that:

I.It is a commercial company incorporated and with a legal personality in
accordance with the laws of Mexico, whose sole corporate purpose is the
Exploration and Extraction of Hydrocarbons, and that has the legal capacity to
enter into and comply with this Contract;

II.It has its tax residence in Mexico, has a Federal Taxpayer Registration and
is not taxed in the optional tax regime for groups of companies referred to in
Chapter VI of the Second Part of the Income Tax Act;

III.It is familiar with the laws of Mexico, as well as its regulations, and any
other applicable provisions;

IV.It has the organization, experience, and technical, financial, and
performance capacities to fulfill its obligations under this Contract;

V.It has carried out corporate transactions, obtained corporate or other
authorizations, and complied with the applicable legal requirements to enter
into and fulfill this Amendment Agreement, and neither it nor any third party
associated with it is found under any of the assumptions of Article 26 of the
Hydrocarbons Act,

VI.In accordance with Clause 24.4, subsection (a) of the Contract, it shall be
jointly responsible for the fulfillment of all Contractor's obligations under
the Contract, irrespective of whether such obligations have been incurred or
generated prior to the date of entering into the assignment of the Participating
Interest of Sierra O&G and,

VII.The legal capacity of Alejandro Vázquez Morales to enter into this Contract
is authorized by the registered power of attorney in Notarial Instrument No.
82,418 (eighty-two thousand four-hundred eighteen), executed before Notary
Public No. 94 of Mexico City, Mr. Erik Namur Campesino, dated August 2, 2018.

(...)

Talos Energy Offshore Mexico 2 states that:

(...)

Premier Oil Exploration and Production México states that:

(...)

 

 

 

6

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

CLAUSE 1
DEFINITIONS AND INTERPRETATION

1.1Definitions. For the purposes of this Contract, the following terms shall
have the meanings listed below:

(...)

"Participating Companies" means Hokchi Energy, Premier Oil Exploration and
Production Mexico, Sierra Blanca P&D, and Talos Energy Offshore Mexico 2 and
their respective successors or assignees permitted under this agreement. If at
any time the Contractor is made up of only one entity, any reference in this
Contract to "each of the Participating Companies," "the Participating
Companies," or similar references, shall be understood to mean "the Contractor."

(...)

CLAUSE 2
SUBJECT MATTER OF THE CONTRACT

(...)

2.3Participating Interests. The Participating Interests of the Participating
Companies are as follows:

 

Participating Company

Participating Interest

 

 

Hokchi Energy

47.5  %

Sierra Blanca P&D

22.5  %

Talos Energy Offshore

 

Mexico 2

20  %

Premier Oil Exploration

 

and Production Mexico

10  %

 

 

No attempt to give in guarantee, assign, or transfer part or all of the
Participating Interest shall be valid or shall be considered effective except as
provided in Clause 24.

(...)

2.5Operator. Hokchi Energy has been designated by the participating companies
with the approval of the CNH, as the Operator of this Contract that must comply
with the Contractor's obligations arising from this Contract on behalf of and in
representation of each of the Participating Companies. Notwithstanding the
foregoing, it is understood that all operational aspects of Oil and Gas
Activities will be carried out solely by the Operator on behalf of all
Participating Companies. The non-performance by the Operator of its obligations
to the Participating Companies will not relieve or release any of the
Participating Companies of their joint liability provided for in this Contract.
Each of the Participating Companies appoints the Operator in this act as their
representative, with powers as broad as necessary to represent them before the
CNH for any matter related to this Contract. It is understood that any matter
agreed upon by the CNH with the Operator shall also oblige each of the Companies
/ Participants.

(...)

 

 

7

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

CLAUSE 30
NOTIFICATIONS

All notifications and other communication made under this agreement must be in
writing and will be effective from the date the recipient receives them:

To the CNH:

Avenida Patriotismo 580,
Colonia Nonoalco,

Delegación Benito Juárez, Ciudad de México,
C.P. 03700.

To the Operator:

Hokchi Energy

Calzada Legaría 549, Torre 1, Piso 4,
Colonia 10 de Abril, Delegación Miguel Hidalgo,

Ciudad de México, México, C.P. 11250.

To the Contractor

Hokchi Energy

Calzada Legaría 549, Torre 1, Piso 4,
Colonia 10 de Abril, Delegación Miguel Hidalgo,

Ciudad de México, México, C.P. 11250.

Sierra Blanca P&D

Avenida Vasco de Quiroga 3000, Piso 8,
Colonia Santa Fe, Delegación Alvaro Obregón,

Ciudad de México, México, C.P. 01210.

Talos Energy Offshore Mexico 2

Av. Ejército Nacional 418, Piso 7,
Colonia Polanco, V Sección, Delegación Miguel Hidalgo,

Ciudad de México, México, C.P. 11520.

Premier Oil Exploration and Production Mexico

Av. Campos Elíseos 345, Piso 15,
Colonia Polanco, III Sección, Delegación Miguel Hidalgo,

Ciudad de México, México, C.P. 11560.

or at any other addresses, as notified by each Party to the other in the manner
indicated above. It is understood that any notification made by the CNH to the
Operator shall be deemed to be carried out to each of the Participating
Companies for all purposes of this agreement."

 

 

8

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

CLAUSE 3

EFFECTS

3.1Structure of the Contractor. As of the date of this Amendment Agreement,
Hokchi Energy, Premier Oil Exploration and Production Mexico, Sierra Blanca P&D,
and Talos Energy Offshore Mexico 2 are responsible for the obligations inherent
to the Contract and may enforce their Rights as Participating Companies.

3.2Operator. Hokchi Energy is designated by the Participating Companies, with
the authorization of the CNH and is responsible for the obligations inherent to
the Contract as Operator and may enforce its rights in terms of the Contract and
the Applicable Regulations.

3.3Joint and Several Obligation. In accordance with Clause 24.4, subsection (b)
of the Contract, both Talos Energy Offshore Mexico 2 and Sierra Blanca P&D, in
their capacity as assignors, as Hokchi Energy in its capacity as assignee of the
Participating Interests, are jointly and severally responsible for the
fulfilment of the Contractor's obligations under the Contract, in an independent
manner that these obligations have been incurred or have been generated prior to
the date of the assignment of the Participating Interests and the assignment of
the Control of the Operations, or thereafter.

3.4No effect on rights and obligations. This amending agreement does not imply
novation, extension, or modification of any of the other contractual terms
provided for in the Contract and, notwithstanding the provisions of Clause 31 of
the Contract, is an integral part thereof.

CLAUSE 4
COUNTERPARTS

This Amendment Agreement is signed in four (4) equal counterparts with the same
meaning and effect, and each one will be considered an original.

IN WITNESS WHEREOF, the Parties sign this Amending Agreement on the date
mentioned at the beginning thereof.

 

ON BEHALF OF THE NATIONAL

HYDROCARBONS COMMISSION

 

ON BEHALF OF THE CONTRACTOR

/s/ Alma América Porres Luna

 

/s/ Fernando José Villarreal

ALMA AMÉRICA PORRES LUNA

COMMISSIONER

STANDING IN FOR THE PRESIDENT, UNDER THE TERMS OF ARTICLE 48 OF THE RULES OF
PROCEDURE OF THE NATIONAL HYDROCARBONS COMMISSION.

 

FERNANDO JOSÉ VILLARREAL

LEGAL REPRESENTATIVE

HOKCHI ENERGY, S.A. DE C.V.

 

 

 

 

 

9

CONTRACTUAL AREA 2

 

--------------------------------------------------------------------------------

 

 

 

Contract CNH-R01-L01-A2/2015

 

 

ON BEHALF OF THE NATIONAL

HYDROCARBONS COMMISSION

 

ON BEHALF OF THE CONTRACTOR

/s/ Martín Álvarez Magaña

 

/s/ Vinicio Suro Pérez

MARTÍN ÁLVAREZ MAGAÑA
DIRECTOR OF THE PROCUREMENT
UNIT FOR EXPLORATION AND
EXTRACTION ACTIVITIES

 

VINICIO SURO PÉREZ
LEGAL REPRESENTATIVE
HOKCHI ENERGY, S.A. DE C.V.

/s/ Fausto Álvarez Hernández

 

/s/ Alejandro Vazquez Morales

FAUSTO ÁLVAREZ HERNÁNDEZ
DIRECTOR OF THE TECHNICAL
MANAGEMENT UNIT OF
CONCESSIONS AND CONTRACTS

 

ALEJANDRO VAZQUEZ MORALES
LEGAL REPRESENTATIVE
SIERRA BLANCA P&D, S. DE R.L. DE C.V

/s/ Ramón Antonio Massieu Arrojo

 

/s/ Patricio Alejandro Trad Cepeda

RAMÓN ANTONIO MASSIEU ARROJO
DIRECTOR OF THE LEGAL UNIT

 

PATRICIO ALEJANDRO TRAD
CEPEDA
LEGAL REPRESENTATIVE
TALOS ENERGY OFFSHORE MEXICO 2,
S. DE R.L. DE C.V.

 

 

 

 

 

/s/ John Gerard Tominey

 

 

JOHN GERARD TOMINEY
LEGAL REPRESENTATIVE

 

 

 

10

CONTRACTUAL AREA 2

 